Title: To James Madison from Bird, Savage, and Bird, 7 January 1803 (Abstract)
From: Bird, Savage, and Bird
To: Madison, James


7 January 1803, London. Acknowledges JM’s 9 Nov. letter [not found] advising the firm that James Simpson was authorized to draw on them for his $2,000 annual salary and that a remittance would be made to them for that purpose. “We receiv’d notice the 4th. Octr from Mr Brent that on your application a remittance wou’d be immediately made to us by the Secretary of the Treasury of fifty odd thousand $ to meet the various exigencies under our management. Tho’ we have dates to the 4th. of Decr, except £600 Stg we have receiv’d no advice of these remittances, which we therefore think it probable are on board of some vessels detaind under quarantine owing to the late fever in your ports. This wou’d not have happen’d if the plan you have adopted of sending duplicates to New York for the first private ship or the packet had been follow’d.” Will collect all vouchers as soon as possible and send accounts for the last half year.
 

   
   RC (DNA: RG 59, Letters Received from Bankers). 2 pp.



   
   On 9 Nov. 1802 JM had written Gallatin asking him to remit $2,000 to the U.S. bankers at London for “Diplomatic purposes” (DNA: RG 59, DL, vol. 14; 1 p.).



   
   See PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:408 n. and n. 1.


